Citation Nr: 0914125	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-13 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971 
and from November 1990 to May 1991.  He was on active duty 
for training on March 20, 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  An RO hearing was conducted in February 
2006.

In March 2008, the Board reopened the claim for service 
connection for a back condition and remanded for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.

The case was previously remanded in March 2008 in part to 
obtain treatment records and then for a VA examination.  A VA 
examination was conducted in June 2008.  

Contained in the claims folder are X-rays dated in February 
1993 from the Gainesville, Florida VA Medical Center (VAMC), 
but no corresponding treatment records.  A November 1993 
service treatment records also references treatment of the 
Veteran at the Gainesville VAMC in 1993.  The Veteran stated 
in March 2005 that he was treated for a vertebra problem at 
the Gainesville VAMC in 1992.  

The case must be remanded for an attempt to obtain all 
treatment records from the Gainesville and Lake City VA 
treatment facilities dated from 1991 to 1998, to include any 
records that have been archived.  If additional records are 
received, an addendum to the June 2008 VA medical opinion 
should obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete treatment records 
from the Gainesville and Lake City VA 
treatment facilities dated from 1991 to 
1998, to include any records that have 
been archived.  

2.  If additional records are obtained, 
an addendum to the June 2008 VA 
examination should be requested.  After 
reviewing the claims folder, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (a probability of at least 50 
percent) that any current back 
condition had its onset during active 
service or is related to any in-service 
disease or injury.  In providing this 
opinion, the examiner should discuss 
the significance, if any, of the 
complaints and findings related to the 
Veteran's upper back in March 1982.  A 
complete rationale should be provided 
for all opinions.  

3.  Thereafter, readjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

